TURNAGE, Judge.
Susan Shaw appeals the denial of her petition for relief against a ten-day school suspension levied by Park Hill R-V School District in October, 1980.
In her statement of facts Susan states that she was a senior in October, 1980, when she was given a ten-day suspension from school. On November 3, 1980, she filed a petition in the circuit court seeking an immediate restraining order against her suspension, a temporary injunction and a permanent injunction. The court denied all relief.
In its brief in this court Park Hill states that Susan was graduated from Park Hill High School in May, 1981. Susan does not make any denial of this statement.
This court may notice facts outside the record to determine whether or not the issue presented is moot. Brooks v. Club Exchange Corporation, 356 S.W.2d 555, 557[1,2] (Mo.App.1962). Here, Susan states she was a senior in October, 1980, and Park Hill states that she was graduated in May, 1981. These two statements are consistent and absent a denial by Susan, this court finds that Susan is no longer a student at Park Hill.
The only relief sought in the petition was temporary and permanent injunctions against the suspension. The suspension has long since expired, and, in fact, Susan states in her statement of facts that she returned to school after the suspension. The real complaint now is that she was permanently suspended as a cheerleader. Obviously, if she is not a student, she is not now affected by that action.
At this time there is no practical or enforceable consequences of the suspension because Susan is no longer a student at Park Hill. The case has, therefore, become moot. State ex rel. Glendinning, Etc. v. Letz, 591 S.W.2d 92, 95[1] (Mo.App.1979).
The appeal is dismissed.
All concur.